Per Curiam: The petition for a rehearing in this case is based upon the supposition, that the • bill of exceptions does state that it contains all of the evidence heard on the trial below. The transcript filed in this court contains this statement : The defendants “ did then and there propose the aforesaid exceptions to the opinion of the said court, and requested the said judge to put his seal to this, his bill of exceptions containing the said several matters so produced, and on the evidence given in the trial of said cause.” And it was so printed in the abstract filed by appellants. There is no other statement in reference to the bill containing the evidence heard on the trial; and appellees made and urged in their printed argument the point, that the record did not show that it contained all of the evidence. On the record as it was then presented the case was determined. We are now referred to the original bill of exceptions which is brought here from the court below, in which, it is contended, the word is written “all,” and not “on,” as in the transcript and abstract. We have looked into it, and find that it may be read according to the sense “ all,” but in fact resembles more the word “ on ” than it does “ all.” It will be seen, that if read “ all ” it would be sufficient, but if read “ on ” then it fails to state that all of the evidence is in the bill of exceptions. We were bound to decide the case as it was then presented by the record, and the issues were formed. Can we, then, after a trial and judgment rendered, grant a rehearing according to the established practice of the court ? Such has not been the practice, but, on the contrary, such applications have been uniformly denied. No case occurs to the court where a rehearing has been granted for such a reason. A time must come when litigation must come to an end. To allow a rehearing in this case, to render it availing, leave would have to be granted appellants to withdraw the assignment of errors, to ask for, and obtain an amended record, and to form new pleadings in the case as then presented. Such a practice would open a door to the granting of rehearings, that would prolong litigation, and in many cases to the delay of justice. We feel constrained to adhere to the practice as it has previously obtained and governed the court. We must therefore deny the petition. Rehearing denied.